DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-29, drawn to an access sheath or vascular closure system, classified in A61B 17/3498.
II. Claims 30-35, drawn to a method, classified in A61B 17/3423.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process; for example, the sheath can be made by coupling the components together manually without a tool and in different assembly order, or may be molded together.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Gregory A. Grissett on 09 November 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-29.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 30-35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Claim Objections
Claims 1-9, 13-15, 17, 18, 22-24, 26, 27, and 29 are objected to because of the following informalities: improper antecedence. Appropriate correction is required, as suggested: 
Claim 1: “along a central axis” (ll. 5); “through the first valve” (ll. 7)
Claim 4: “and the respective at least two slits of the second valve along the central axis, and the respective at least two slits of the second valve” (ll. 5-6)
Claim 5: “[[the]] a proximal surface” (ll. 2)
Claim 6: “[[the]] a distal surface” (ll. 2)
Claim 8: “[[the]] a proximal surface” (ll. 2); “[[the]] a distal surface” (ll. 2)
Claim 9: “[[the]] a proximal surface” (ll. 2); “[[the]] a distal surface” (ll. 2)
Claim 13: “the second valve each have” (ll. 1); “the respective proximal surface to the respective distal surface” (ll. 3)
Claim 14: “[[the]] a proximal surface” (ll. 2)
Claim 15: “[[the]] a distal surface” (ll. 2)
Claim 17: “[[the]] a proximal surface” (ll. 2); “[[the]] a distal surface” (ll. 2)
Claim 18: “[[the]] a proximal surface” (ll. 2); “[[the]] a distal surface” (ll. 2)
Claim 22: “the second valve each have” (ll. 1-2); “the respective proximal surface to the respective distal surface” (ll. 3)
Claim 23: “[[the]] a proximal surface” (ll. 2)
Claim 24: “[[the]] a distal surface” (ll. 2)
Claim 26: “[[the]] a proximal surface” (ll. 2); “[[the]] a distal surface” (ll. 2)
Claim 27: “[[the]] a proximal surface” (ll. 2); “[[the]] a distal surface” (ll. 2-3)
Claim 29: “transition [[to]] from” (ll. 2)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. 4,895,346 to Steigerwald. 
As to claims 1, 2, and 4-6, Steigerwald discloses an access sheath fully capable of being configured to be disposed along a guidewire into a puncture of a vessel (interpreted as language of intended use without positive recitation of a guidewire; the sheath is fully capable of being disposed along a guidewire due to its cannulation through its entire length, and is fully capable of being used for accessing a vessel), shown in FIGs. 5-6, the access sheath comprising a hub (24) having a proximal end and a distal end spaced from the proximal end (col. 4 / ll. 61 – col. 5 / ll. 31); a cartridge (including 90, 98, and 94; a commonly understood definition of a cartridge being a container that holds a substance, device or material, wherein under broadest reasonable interpretation, the cartridge in this case can be interpreted as a container, shown in FIG. 6, due to its hollow enclosed shape, that holds a device inserted therethrough) carried by the hub (under broadest reasonable interpretation, the cartridge is carried or supported by the hub as part of the assembled whole, since the sheath as an assembled whole carries or supports the cartridge as shown in FIG. 5), the cartridge having a first valve (94), a second valve (90) spaced from the first valve along central axis, shown in FIG. 6, and a spacer (98) 











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Steigerwald. 
As to claim 7, Steigerwald discloses the at least two slits are three slits that intersect each other at the central axis, but is silent as to wherein the three slits bisect each other at the central axis. 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to double the number of slits in each of the first and second valves, since the mere multiplication of the essential working parts of a device involves only routine skill in the art, and more slits would allow each valve to more easily accept and mold around an instrument inserted therethrough. To evenly space the slits around the central axis, as required by Steigerwald, the now six slits in each valve would appear to be three slits that bisect each other at the central axis, i.e. adding a slit between two adjacent slits (e.g. 96a and 96c) as shown in Steigerwald would be aligned with and create an extension of the third slit (e.g. 96b) which can be interpreted as a single slit that is now bisected by the other slits. 

Claims 3 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Steigerwald in view of U.S. Patent No. 4,798,594 to Hillstead. 
As to claims 3, 8, and 9, Steigerwald discloses the at least two slits are three slits, but is silent as to wherein the at least two slits are three slits that spiral about the central axis; wherein the three slits of the first valve extend in a spiral about the central axis from the proximal surface of the first valve to the distal surface of the first valve; wherein the three slits of the second valve extend in a spiral about the central axis from the proximal surface of the second valve to the distal surface of the second valve. 
Hillstead teaches a hemostasis valve for use in an access sheath, the valve having three slits that spiral about a central axis, shown in FIGs. 3-5, wherein the three slits of the valve extend in a spiral about the central axis from a proximal surface of the valve to a distal surface of the valve, this spiral design permitting easy insertion and withdrawal of instruments through the valve while providing sufficient gripping action so that the instruments are not easily dislodged by unintentional means (col. 1 / ll. 61 – col. 2 / ll. 8). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the slits in each valve in Steigerwald in a spiral about the central axis, wherein the three slits (extended in length as modified above, if applicable) of each of the first valve and the second valve extend in a spiral about the central axis from the proximal surface to the distal surface of the respective valve, to permit easy insertion and withdrawal of instruments through the valves while providing sufficient gripping action so that the instruments are not easily dislodged by unintentional means, as taught by Hillstead. 

As to claims 10-15, Steigerwald discloses an access sheath fully capable of being configured to be disposed along a guidewire into a puncture of a vessel (interpreted as language of intended use without positive recitation of a guidewire; the sheath is fully capable of being disposed along a 
Steigerwald discloses the claimed invention except for wherein the slits twist about the central axis and spiral about the central axis. 

Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the slits in each valve in Steigerwald in a spiral about the central axis, wherein the three slits of each of the first valve and the second valve extend in a twist or spiral about the central axis from the proximal surface to the distal surface of the respective valve, to permit easy insertion and withdrawal of instruments through the valves while providing sufficient gripping action so that the instruments are not easily dislodged by unintentional means, as taught by Hillstead. 

As to claims 16-18, Steigerwald discloses wherein the at least two slits are three slits, wherein the three slits of the first valve extend in a spiral about the central axis from the proximal surface of the first valve to the distal surface of the first valve, as modified in view of Hillstead above; wherein the three slits of the second valve extend in a spiral about the central axis from the proximal surface of the second valve to the distal surface of the second valve, as modified in view of Hillstead above, but is silent as to wherein the three slits bisect each other at the central axis. 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to double the number of slits in each of the first and second valves, since the mere multiplication of the essential working parts of a device involves only routine skill in the art, and more slits would allow each valve to more easily accept and mold around an instrument inserted therethrough. To evenly space the slits around the central axis, as required by Steigerwald, the now six slits in each valve would appear to be three slits that bisect each other at the central axis, i.e. adding a slit between two adjacent slits (e.g. 96a and 96c) as shown in Steigerwald would be aligned with and e.g. 96b) which can be interpreted as a single slit that is now bisected by the other slits. As modified in view of Hillstead above, each of these three extended slits of each valve would extend in a spiral about the central axis from the proximal surface to the distal surface of the respective valve. 

Claims 19, 20, 22-24, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 6,682,489 to Tenerz et al. (hereinafter, “Tenerz”) in view of Steigerwald. 
Tenerz discloses a vascular closure system configured to seal a puncture in a vessel (col. 3 / ll. 49-55), shown in FIGs. 4-5, the vascular closure system comprising an access sheath (10) configured to be inserted into the vessel (7), the access sheath having a proximal end and a distal end spaced from the proximal end along a central axis, the access sheath further including a hub (proximal enlarged diameter portion of 10); a valve (11); a shaft assembly (distal smaller diameter portion of 10) that extends from the hub in the distal direction to define the distal end of the access sheath; and an access channel that extends from the proximal end at the hub to the distal end along the central axis; and a deployment assembly having a sealing element (2) configured to seal the puncture in the vessel (col. 3 / ll. 54-55), wherein the deployment assembly is insertable into the access channel and into engagement with the valve such that the valve stretches around the deployment assembly (a commonly understood definition of the term stretch is to be made wider without tearing or breaking; the opening in the valve is made wider when the deployment assembly is inserted through the valve, as shown unstretched in FIG. 3 and stretched in FIGs. 4-5); wherein the valve is a hemostasis valve (col. 3 / ll. 52); wherein the valve is configured to inhibit blood flow along an outer surface of the deployment assembly (since it is a hemostasis valve, where hemostasis means the stopping of a flow of blood) when 1) the deployment assembly is engaged with the valve and 2) a distal end of the deployment assembly is placed inside the vessel (the valve is shown tightly surrounding the inserted deployment assembly and inhibits blood flow 
Tenerz is silent as to a cartridge carried by the hub, the cartridge having a first valve, a second valve spaced from the first valve along the central axis, and a spacer disposed between the first valve and the second valve, the first valve and the second valve each having at least two slits that extend along the central axis; a shaft assembly having a shaft hub coupled to the hub and disposed relative to the cartridge in a distal direction along the central axis, and a shaft that extends from the shaft hub in the distal direction to define the distal end of the access sheath; wherein the deployment assembly is insertable into the access channel and into engagement with the first valve and the second valve such that the first valve and second valve stretch around the deployment assembly; wherein the first valve and the second valve are hemostasis valves; wherein the first valve and the second valve have a proximal surface, and a distal surface spaced from the proximal surface along the central axis, and wherein the at least two slits extend from the proximal surface to the distal surface; wherein the first valve is seated against the shaft hub while the proximal surface of the first valve abuts the spacer; wherein the second valve is firmly seated against the hub while the distal surface of the second valve abuts the spacer; wherein the first valve and the second valve are configured to inhibit blood flow along an outer surface of the deployment assembly when 1) the deployment assembly is engaged with the first valve and the second valve and 2) a distal end of the deployment assembly is placed inside the vessel; wherein the first valve and the second valve are configured to transition to from an unstretched state into a stretched state when the deployment assembly is inserted therein. 

Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Tenerz’s access sheath to include the valve mechanism and structure as taught by Steigerwald, including the first and second valves and spacer, and the hub and shaft assembly that structurally carry and can manipulate the valves and spacer for better sealing around the inserted deployment assembly of Tenerz, since Steigerwald teaches that having two hemostasis valves provides a backup precaution for sealing in the event that one of the valves is damaged, and the spacer, hub and shaft assembly interact with each other to further provide sealing around the inserted deployment assembly as well as to prevent passage of air or blood through the sheath when the deployment assembly is removed (Steigerwald, col. 5 / ll. 12-31). As applied to Tenerz, the proximal end of the access sheath would incorporate the structure, including the two valves, spacer, and hub as taught by Steigerwald, and the distal end of the access sheath would extend from the hub to comprise the shaft assembly as taught by Steigerwald which is the distally extending distal end as disclosed in Tenerz that extends toward the vessel. The valves would be configured to inhibit blood flow along an outer surface of the deployment assembly when 1) the deployment assembly is engaged with the first valve and the second valve and 2) a distal end of the deployment assembly is placed inside the vessel, . 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tenerz in view of Steigerwald (hereinafter, “Tenerz/Steigerwald”), as applied to claims 19, 20, 22-24, 28, and 29 above. 
As to claim 25, Tenerz/Steigerwald disclose the at least two slits are three slits (Steigerwald, 96a-c, 92a-c) that intersect each other at the central axis, but are silent as to wherein the three slits bisect each other at the central axis. 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to double the number of slits in each of the first and second valves, since the mere multiplication of the essential working parts of a device involves only routine skill in the art, and more slits would allow each valve to more easily accept and mold around an instrument inserted therethrough. To evenly space the slits around the central axis, as required by Steigerwald, the now six slits in each valve would appear to be three slits that bisect each other at the central axis, i.e. adding a slit between two adjacent slits (e.g. 96a and 96c) as shown in Steigerwald would be aligned with and create an extension of the third slit (e.g. 96b) which can be interpreted as a single slit that is now bisected by the other slits. 

Claims 21, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tenerz/Steigerwald, as applied to claims 19, 20, 22-24, 28, and 29 above, and further in view of Hillstead. 
As to claims 21, 26, and 27, Tenerz/Steigerwald disclose the at least two slits are three slits (Steigerwald, 96a-c, 92a-c), but are silent as to wherein the at least two slits are three slits that spiral about the central axis; wherein the three slits of the first valve extend in a spiral about the central axis from the proximal surface of the first valve to the distal surface of the first valve; wherein the three slits of the second valve extend in a spiral about the central axis from the proximal surface of the second valve to the distal surface of the second valve. 
Hillstead teaches a hemostasis valve for use in an access sheath, the valve having three slits that spiral about a central axis, shown in FIGs. 3-5, wherein the three slits of the valve extend in a spiral about the central axis from a proximal surface of the valve to a distal surface of the valve, this spiral design permitting easy insertion and withdrawal of instruments through the valve while providing sufficient gripping action so that the instruments are not easily dislodged by unintentional means (col. 1 / ll. 61 – col. 2 / ll. 8). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the slits in each valve in a spiral about the central axis, wherein the three slits (extended in length as modified above, if applicable) of each of the first valve and the second valve extend in a spiral about the central axis from the proximal surface to the distal surface of the respective valve, to permit easy insertion and withdrawal of instruments through the valves while providing sufficient gripping action so that the instruments are not easily dislodged by unintentional means, as taught by Hillstead. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775            

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775